 Case 17-05250-5-DMW          Doc 31 Filed 11/20/19 Entered 11/20/19 11:20:42               Page 1 of 1


                  UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                             P.O. BOX 791
                          RALEIGH, NC 27602
                                                                          CASE NO.: 17-05250-5-DMW
                                                                                        CHAPTER 13
IN RE:
THOMAS GREGORY DOUCETTE
32 DANSEY CIR. APT O
DURHAM, NC 27713

                NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST

NOTICE IS HEREBY GIVEN that a hearing will be held as indicated below:

DATE:          December 04, 2019
TIME:          9:30 AM
PLACE:         U.S. Courthouse & Post Office
               3rd Floor Courtroom
               300 Fayetteville Street
               Raleigh, NC 27601
REASON:        To consider and act on the following matters: Chapter 13 Trustee's Motion to Dismiss
               and to transact all other business as may properly come before the court.

DATED: November 20, 2019
                                                         Stephanie J. Butler
                                                         Clerk of Court


                                   CERTIFICATION OF SERVICE

     I, Pam Cason, Case Administrator for the Office of the Chapter 13 Trustee, John F. Logan, P.O.
Box 61039, Raleigh, NC 27661, certify: that I am, and at all times hereinafter mentioned was, more than
eighteen (18) years of age; that on this day, copies of the foregoing Notice of Hearing were served on the
Debtor and the attorney for the Debtor at their last known address with sufficient postage thereon, or, if
such interested party is an electronic filing user, by electronic transmission, pursuant to Local Rule
5005-4(9)(b).

DATED: November 20, 2019
                                                            /s/Pam Cason
                                                            Case Administrator
